PER CURIAM.
In a United States District Court, the respondent was charged with a felony, to-wit: wilfully and knowingly attempting to evade and defeat the payment of a portion of the income tax due to the United States by himself and wife for the years 1956, 1957 and 1958. On a plea of nolo contendere respondent was adjudged guilty and sentenced to pay a fine of $2,500 and serve a term of imprisonment of one (1) year and (1) day commencing May 27, 1963. Respondent has served the portion of this sentence required by law and we assume that he has paid the fine since he has been released.
Disciplinary proceedings were instituted against respondent pursuant to the Integration Rule of The Florida Bar, Article XI, Rule 11.08(4), 31 F.S.A. After hearing the referee found that respondent had been convicted of the felony aforementioned. He recommended that because of respondent’s advanced age, now 71 years, poor condition of health, his reputation for honesty and fair dealing, and the nature of the offense, the respondent not be disbarred, but rather be suspended for a definite period of time as determined by the Board of Governors.
On review the Board of Governors approved and adopted the referee’s findings of fact and recommendations. Then the Board ordered that respondent be suspended from the practice of law for a period of 12 months and thereafter until he demonstrates to the Board and to this Court his fitness to resume the practice. Respondent was also ordered to pay the costs of this proceeding in amount of $42.00.
More than 30 days have elapsed since the filing in this Court of the judgment of the Board of Governors and respondent has filed no petition for review thereof. This Court has duly considered the record and finds the judgment of the Board of Governors to be a proper disposition of this cause.
Thereupon, it is ordered that the judgment of the Board of Governors be approved and the respondent, Fred R. C. Koester, is hereby suspended from the practice of law for one year and thereafter until he shall have paid the costs of this proceeding and until he demonstrates to the Board of Governors and this Court that he is entitled to resume the practice of law.
It is so ordered.
THORNAL, C. J., and THOMAS, O’CONNELL, CALDWELL and ERVIN, JJ-, concur.